Wbdell, J.
(concurring): I concur in the result but not in a distinction which inheres in the opinion as between a claim or demand against an estate for money and a claim to -property of a decedent’s estate, based on the theory claimant, has title thereto. The opinion states:
“We think that defendant is not seeking recovery of a specific asset which he ovmed, but is merely asserting a claim against the estate. Under repeated decisions of this court that claim had to be pursued in the probate court. See Egnatic v. Wollard, 156 Kan. 843, 137 P. 2d 188 and cases cited.” (Emphasis supplied.)
From the above quotation the reader well may infer that a claim to a portion of a decedent’s estate based upon the theory claimant has title thereto and is the owner thereof, is not a claim or demand which must be asserted in the probate court. We repeatedly have held to the contrary. We squarely have held the demand statute, G. S. 1943 Supp. 59-2239, was intended by the legislature to be all-inclusive. We have said it embraced claims and demands of every type and character against a decedent’s estate and to his estate and that they must all be filed in the probate court, except where express provision is made for filing them in the district court. A few of the decisions are Erwin v. Erwin, 153 Kan. 703, 708, 113 P. 2d 349; *428Foss v. Wiles, 155 Kan. 262, 124 P. 2d 438; Dixon v. Fluker, 155 Kan. 399, 125 P. 2d 364; Yeager v. Yeager, 155 Kan. 734, 129 P. 2d 242; Swisher v. Bouse, 155 Kan. 797, 130 P. 2d 565; Bebee v. Beem, 156 Kan. 115, 117, 131 P. 2d 675; Egnatic v. Wollard, 156 Kan. 843, 856, 137 P. 2d 188; Burns v. Drake, 157 Kan. 367, 371, 139 P. 2d 386; In re Estate of Grindrod, ante, p. 345, 148 P. 2d 278, No. 36,051 and No. 36,063, this day decided.
In none of- the above decisions was the claim or demand against the estate .for money. It was specifically a claim or demand to all or a portion of the decedent’s estate based upon the theory claimant had title thereto and ivas the owner thereof. It is true that in the above-cited cases, except the last, the basis of the title claimed was contractual but the principle enunciated therein, as will presently appear, was far broader than a claim of title based on contract. In the instant case, however, the claim or demand contained in defendant’s cross petition arises out of a contractual relationship.
In a very recent pronouncement of this court in the case of Burns v. Drake, supra, the precise and sole question presented in the probate court was whether a claim to'a portion of the estate, namely land, based upon the theory claimant had title thereto, was within the purview of our probate code “demand statute,” G. S. 1943 Supp. 59-2239, which requires demands against an estate to be asserted in the period fixed thereby. We reviewed many of our former cases and in a well-reasoned opinion, held:
“An action against a decedent’s estate, in process of administration, for specific performance of an oral contract, alleged to have been made by the decedent, to convey by deed or will real property which is part of the estate, constitutes a ‘demand’ within the meaning of the nonclaim statute of the probate code, G. S. 1941 Supp. 59-2239.” (Syl. ¶ 1.) (Emphasis supplied.)
In the course of that opinion written by Mr. Justice Hoch we quoted with approval (p. 370) from our previous opinion in Egnatic v. Wollard, supra, as follows:
“It needs no argument to sustain the view that when a person dies his individual capacity to respond in damages for his torts, to pay his debts, to carry out his contracts, and to distribute his estate ceases. Thereafter his financial obligations must be met by his estate. One who deems himself entitled to a part or all of such an estate, whether the right contended for is founded in tort, or upon oral or written contract, or under the will of the decedent, or under the statute of intestate succession, must recover, if at all, from the decedent’s estate. Under our probate code the probate court is made the forum for the transaction of-this business, and it is given original jurisdiction to probate the *429will, if decedent left one, to appoint an executor or an administrator of his estate, to require an inventory and appraisement of the assets of the estate, to hear the petition of anyone who claims all or any part of the estate, after due notice to all parties interested so each may have his day in court, and ultimately to settle the accounts of the executor or administrator and to disburse the estate to those legally entitled thereto.” (p. 856.) (Emphasis supplied.)
The above statement from the Egnatic case was quoted at length also in Shively v. Burr, 157 Kan. 336, 340, 139 P. 2d 401, which was an action for damages under our wrongful death statute against the administrator of a decedent’s estate. I shall further refer to the Shively case later.
In the Burns case we further emphatically stated:
“We cannot agree that the word ‘demands’ refers solely to claims to be paid in money. In view of the fundamental purposes sought to be accomplished by the new code we think the legislature intended the term ‘demands’ as here used to be all-inclusive — to include all demands against the estate, whether legal or equitable in character, except in particular cases where the statute may expressly provide otherwise.!’ (Emphasis supplied.)
In the same opinion we again clearly stated our reasons for concluding the legislature intended the demand statute to be all-inclusive and that it therefore embraced a claim to all or a portion of the estate, based upon the theory claimant had title thereto, as follows:
“All property in the estate is drawn into administration. Upon final settlement the court must determine the heirs, devisees, legatees, and by decree make proper assignment. The determination of an issue such as that here involved is as much a prerequisite to distribution as any money demand. To hold otherwise would defeat one of the purposes of the code — the plain legislative intent to unify administration and expedite the closing of decedents’ estates.” (p. 371.) (Emphasis supplied.)
This court has placed a progressively liberal interpretation upon the demand statute of the probate code in order to make it clear to all concerned that claims or demands irrespective of their type or character must be filed, except where the code provides otherwise, in the probate court. In an able, specially concurring opinion by Mr. Justice Harvey in Shively v. Burr, supra, it was said:
“I think it important, not only to the courts but to the personal representatives of decedents’ estates, to those having claims or demands of any character against such estates, and to heirs of the decedent or beneficiaries under his will, to have it known definitely that anyone who has any type of claim or demand against the decedent should present the same to the probate court in which *430his estate is being administered. I regard it as of but little importance that some persons might analyze our statutes and reach a conclusion that only certain classes of claims should be -presented to the probate court, and others of some indefinite classification should be presented in the district court, or that they might change their minds with respect thereto from time to time.” (p. 342.) (Emphasis supplied.)
In a case this day decided, In re Estate of Grindrod, ante, p. 345, 148 P. 2d 278, an heir at law was ignored by the will of her half sister. The will was admitted to probate without objection by the heir at law of any kind or character whatsoever. Under the probated will the heir at law, of course, could receive nothing. She was obliged to assert her claim as an heir at law in some manner or she would receive no portion of the decedent’s estate. In order to obtain a portion of such estate as an heir at law she attempted to appeal to the district court from the order admitting the will to probate and to contest the will for the first time in the district court. We held:
“A will contest action instituted by an heir at law for the purpose of obtaining distribution of a decedent’s estate under the law of intestate succession is tantamount to a claim or demand to a portion of the decedent’s estate and as such must be filed in the probate court.” (Syl. ff 6.)
In view of these decisive rulings and conclusions in the numerous cases cited herein and others which might be cited, I regard it as wholly immaterial whether defendant’s cross petition be regarded as a demand to a portion of the decedent’s estate on the theory he had title thereto and was the owner of the -funds in question or whether it be regarded as a money demand against the decedent’s estate in the same amount. I think we should frankly so state in order to avoid unnecessary confusion in the interpretation of our decisions.
Smith and Parker, JJ., join in the foregoing concurring opinion.